Name: Commission Regulation (EEC) No 1296/90 of 17 May 1990 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 128/8 Official Journal of the European Communities 18 . 5. 90 COMMISSION REGULATION (EEC) No 1296/90 of 17 May 1990 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 108 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . O OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 18 . 5 . 90 Official Journal of the European Communities No L 128/9 ANNEX LOT A 1 . Operation Nos ('): 241 and 242/90  Commission Decision of 3 . 3 . 1989 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 I WFP 4. Representative of the recipient^3): see OJ No C 103, 16. 4 . 1987 5. Place or country of destination : Al : Ethiopia ; A2 : Pakistan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods : A 1 : (6) Q ; A 2 : (6) Q (8) and OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.1 and I.3.2) 8 . Total quantity : 108 tonnes (A 1 : 48 tonnes ; A2 : 60 tonnes) 9 . Number of lots : one 10. Packaging and marking : five kilograms and OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.3) Supplementary markings on the packaging,.: Al : 'ACTION No 241 /90 / ETHIOPIA 0250000 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ADDIS ABABA' A 2 : 'ACTION No 242/90 / PAKISTAN 0214901 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' and OJ No C 216, 14 . 8 . 1987, p. 8 (under I.3.4). 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 . 6  4. 7. 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 5. 6. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 . 6 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1  15. 7. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120 , bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles (telex AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer (s) : refund applicable on 27. 4 . 1990, fixed by Commission Regulation (EEC) No 1033/90 (OJ No L 107, 27 . 4 . 1990, p. 8 ) No L 128/ 10 Official Journal of the European Communities 18 . 5 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation , in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 30,  235 01 32,  236 10 97,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate in English stating that the butteroil does not contain any pork fat (lard).